UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-5095



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


JOHN E. SAUNDERS, JR.,

                Defendant -   Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:05-cr-00309-REP-1)


Submitted:   July 15, 2008                  Decided:   July 29, 2008


Before TRAXLER and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mary K. Martin, Hopewell, Virginia, for Appellant. Chuck Rosenberg,
United States Attorney, Angela Mastandrea-Miller, Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John E. Saunders, Jr., appeals his convictions following

a jury trial for possession of a firearm by a convicted felon and

a person previously convicted of a domestic violence offense, in

violation of 18 U.S.C.A. § 922(g)(1), (9) (2000), and for possession

of heroin, in violation of 21 U.S.C.A. § 844 (West 1999 & Supp.

2008).    Saunders argues that the evidence was insufficient for the

jury to conclude he constructively possessed the firearm and drugs

found under the driver’s seat of his car.            We affirm.

              A defendant challenging the sufficiency of the evidence

faces a heavy burden.            United States v. Beidler, 110 F.3d 1064,

1067 (4th Cir. 1997).             “[A]n appellate court’s reversal of a

conviction on grounds of insufficient evidence should be confined

to    cases   where   the    prosecution’s    failure   is   clear.”   United

States v. Jones, 735 F.2d 785, 791 (4th Cir. 1984) (internal

quotation marks omitted).            A jury’s verdict must be upheld on

appeal if there is substantial evidence in the record to support

it.      Glasser v. United States, 315 U.S. 60, 80 (1942).                    In

determining whether the evidence in the record is substantial, we

view the evidence in the light most favorable to the government,

and inquire whether there is “evidence that a reasonable finder of

fact     could   accept     as   adequate   and   sufficient   to   support   a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en


                                      - 2 -
banc).   In evaluating the sufficiency of the evidence, we do not

review the credibility of the witnesses, and we assume that the

jury resolved all contradictions in the testimony in favor of the

government.   United States v. Brooks, 524 F.3d 549, 563 (4th Cir.

2008).

          Our review of the record reveals that the jury was

entitled to conclude Saunders constructively possessed the firearm

and the drugs.   In particular, Saunders’ movements just prior to

pulling his car to the side of the road, his proximity to the

items, and his inconsistent statements all supported the jury’s

determination that Saunders possessed the contraband, despite his

assertions to the contrary. The credibility issues Saunders raises

are classic jury determinations, which are unreviewable on appeal.

Burgos, 94 F.3d at 863.     Viewing the evidence in the light most

favorable to the government, a reasonable trier of fact could have

found that Saunders possessed the firearm and the drugs at issue.

          Accordingly,    we   affirm    Saunders’   convictions.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                               AFFIRMED




                                 - 3 -